UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Third quarter ended June 30, 2011 Item 1. Schedule of Investments. CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 MUNICIPAL OBLIGATIONS - 2.3% PRINCIPAL AMOUNT VALUE Maryland GO Bonds, 5.00%, 3/1/12 $1,665,000 $1,718,208 Wisconsin GO Bonds, 5.25%, 5/1/17 (prerefunded 5/01/12 @ 100) 2,105,000 2,190,809 Total Municipal Obligations (Cost $3,909,017) 3,909,017 VARIABLE RATE DEMAND NOTES - 90.7% Albany New York IDA Civic Facilities Revenue: 0.30%, 5/1/27, LOC: Bank of America (r) 2,040,000 2,040,000 0.86%, 5/1/27, LOC: Bank of America (r) 470,000 470,000 Allegheny County Pennsylvania Hospital Development Authority Revenue, 0.10%, 7/15/28, CEI: Fannie Mae (r) 515,000 515,000 Allen County Ohio Hospital Facilities Revenue, 0.03%, 6/1/34, LOC: Bank of Nova Scotia (r) 500,000 500,000 Bayfront Regional Development Corp., 0.16%, 11/1/27, LOC: PNC Bank (r) 300,000 300,000 Birmingham Alabama Industrial Development Board Revenue, 0.32%, 5/1/29, LOC: Renasant Bank, C/LOC: FHLB (r) 940,000 940,000 Bochasanwais Shree Akshar Purushottam Swaminarayan Sanstha, Inc., 0.25%, 6/1/22, LOC: Comerica Bank (r) 1,075,000 1,075,000 Butler County Alabama IDA Revenue, 0.90%, 3/1/12, LOC: Whitney National Bank, C/LOC: FHLB (r) 155,000 155,000 California State HFA Revenue, 0.08%, 8/1/33, CEI: Fannie Mae & Freddie Mac (r) 3,070,000 3,070,000 California Statewide Communities Development Authority MFH Revenue, 0.28%, 8/1/32, LOC: U.S. Bank (r) 440,000 440,000 Chelsea Michigan Economic Development Corp. LO Revenue, 0.10%, 10/1/36, LOC: Comerica Bank (r) 465,000 465,000 CIDC-Hudson House LLC New York Revenue, 0.68%, 12/1/34, LOC: Hudson River Bank & Trust, C/LOC: FHLB (r) 1,415,000 1,415,000 Congress/Commons LLC, 0.28%, 12/1/50, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) 4,165,000 4,165,000 District of Columbia HFA MFH Revenue, 0.08%, 11/1/38, CEI: Freddie Mac (r) 220,000 220,000 District of Columbia Revenue, 0.16%, 4/1/38, LOC: PNC Bank (r) 2,190,000 2,190,000 Franklin County Ohio Health Care Revenue, 0.08%, 11/1/34, LOC: PNC Bank (r) 3,000,000 3,000,000 Haskell Capital Partners Ltd., 0.20%, 9/1/20, LOC: Branch Bank & Trust (r) 510,000 510,000 Hayward California MFH Revenue: 0.90%, 5/1/12, CEI: Freddie Mac (r) 70,000 70,000 0.15%, 5/1/38, CEI: Freddie Mac (r) 4,715,000 4,715,000 HFDC of Central Texas, Inc. Retirement Facilities Revenue, 0.38%, 11/1/38, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 4,455,000 4,455,000 Hills City Iowa Health Facilities Revenue, 0.07%, 8/1/35, LOC: U.S. Bank (r) 4,000,000 4,000,000 Illinois State Development Finance Authority Revenue, 0.11%, 6/1/19, LOC: Northern Trust Co. (r) 1,700,000 1,700,000 Illinois State Toll Highway Authority Revenue: 0.03%, 7/1/30, LOC: Northern Trust Co. (r) 2,000,000 2,000,000 0.11%, 7/1/30, LOC: Bank of Tokyo-Mitsubishi UFJ (r) 1,800,000 1,800,000 Indiana Finance Authority Hospital Revenue, 0.10%, 3/1/33, LOC: JPMorgan Chase Bank (r) 2,000,000 2,000,000 Kansas City Missouri IDA & MFH Revenue, 0.08%, 9/15/32, CEI: Fannie Mae (r) 1,000,000 1,000,000 Long Island New York Power Authority Revenue, 0.06%, 5/1/33, LOC: WestLB (r) 3,800,000 3,800,000 Los Angeles California MFH Revenue, 0.31%, 12/15/34, CEI: Fannie Mae (r) 280,000 280,000 Louisiana State HFA Revenue, 0.09%, 3/15/37, CEI: Fannie Mae (r) 1,000,000 1,000,000 Manteca Redevelopment Agency Tax Allocation, 0.05%, 10/1/42, LOC: State Street Bank (r) 3,600,000 3,600,000 Marietta Georgia Housing Authority MFH Revenue, 0.27%, 7/1/24, CEI: Freddie Mac (r) 300,000 300,000 Maryland Community Development Administration Revenue, 0.09%, 12/1/37, CEI: Freddie Mac (r) 400,000 400,000 Maryland State Health & Higher Educational Facilities Authority Revenue, 0.07%, 7/1/34, LOC: Bank of America (r) 500,000 500,000 Massachusetts Health & Educational Facilities Authority Revenue, 0.11%, 7/1/39, LOC: RBS Citizens, C/LOC: FHLB (r) 3,640,000 3,640,000 Massachusetts State Development Finance Agency Revenue, 0.12%, 9/1/16, LOC: TD Bank (r) 3,800,000 3,800,000 Michigan State Hospital Finance Authority Revenue, 0.24%, 3/1/30, LOC: Comerica Bank (r) 2,300,000 2,300,000 Michigan Strategic Fund Revenue, 0.27%, 9/1/22, LOC: Bank of America (r) 3,245,000 3,245,000 Mississippi Business Finance Corp. Revenue: 0.21%, 4/1/37, LOC: Wells Fargo Bank (r) 2,195,000 2,195,000 0.28%, 12/1/39, LOC: Midland State Bank, C/LOC: FHLB (r) 350,000 350,000 Montgomery County Maryland Housing Opportunities Commission Revenue, 0.04%, 12/1/30, CEI: Fannie Mae (r) 300,000 300,000 Montgomery County Pennsylvania Redevelopment Authority MFH Revenue: Forge Gate Apts. Project, 0.17%, 8/15/31, CEI: Fannie Mae (r) 475,000 475,000 Kingswood Apts. Project, 0.17%, 8/15/31, CEI: Fannie Mae (r) 185,000 185,000 Morehead Kentucky League of Cities Funding Trust Lease Program Revenue, 0.11%, 6/1/34, LOC: U.S. Bank (r) 1,611,000 1,611,000 Ness Family Partners LP, 0.23%, 9/1/34, LOC: Bank of the West (r) 6,160,000 6,160,000 New Britain Connecticut GO Revenue, 0.26%, 2/1/26, LOC: JPMorgan Chase Bank (r) 685,000 685,000 New Jersey State Health Care Facilities Financing Authority Revenue, 0.07%, 7/1/33, LOC: Bank of America (r) 2,200,000 2,200,000 New York City Housing Development Corp. MFH Rent Revenue, 0.14%, 11/15/37, CEI: Fannie Mae (r) 190,000 190,000 New York City Housing Development Corp. MFH Revenue, 0.10%, 1/1/40, CEI: Freddie Mac (r) 7,000,000 7,000,000 New York State Dormitory Authority Revenue, 0.05%, 7/1/38, LOC: TD Bank (r) 2,000,000 2,000,000 New York State HFA Revenue: 0.14%, 11/15/29, CA: Fannie Mae (r) 2,000,000 2,000,000 0.09%, 5/15/33, CEI: Fannie Mae (r) 2,800,000 2,800,000 0.07%, 5/15/34, CEI: Fannie Mae (r) 5,600,000 5,600,000 0.07%, 5/15/37, CEI: Fannie Mae (r) 100,000 100,000 0.15%, 11/15/38, CEI: Fannie Mae (r) 975,000 975,000 New York State MMC Corp. Revenue, 0.68%, 11/1/35, LOC: JPMorgan Chase Bank (r) 2,300,000 2,300,000 Orange County Florida HFA MFH Revenue: 0.25%, 10/15/32, CEI: Fannie Mae (r) 170,000 170,000 0.19%, 8/15/35, CEI: Fannie Mae (r) 990,000 990,000 Osceola County Florida HFA MFH Revenue, 0.30%, 9/15/35, CEI: Fannie Mae (r) 1,450,000 1,450,000 Palm Beach County Florida Revenue, 0.12%, 1/1/34, LOC: TD Bank (r) 1,800,000 1,800,000 Prevea Clinic, Inc., 0.22%, 12/1/34, LOC: Wells Fargo Bank (r) 4,135,000 4,135,000 Rathbone LLC, 0.23%, 1/1/38, LOC: Comerica Bank (r) 2,905,000 2,905,000 Rhode Island State Student Loan Authority Revenue, 0.15%, 6/1/48, LOC: State Street Bank (r) 2,600,000 2,600,000 Rural Electric Co-op Grantor Trust Certificates, 0.40%, 12/18/17, BPA: JPMorgan Chase Bank (r) 22,740,000 22,740,000 South Dakota State Housing Development Authority Revenue, 0.10%, 1/1/44, CEI: Freddie Mac (r) 1,900,000 1,900,000 St. Louis Park Minnesota MFH Revenue, 0.08%, 8/1/34, CEI: Freddie Mac (r) 1,800,000 1,800,000 SunAmerica Trust Revenue, 0.60%, 7/1/41, CEI: Freddie Mac (r) 409,000 409,000 Tuscaloosa County Alabama IDA Gulf Opportunity Zone Revenue, 0.12%, 3/1/27, LOC: JPMorgan Chase Bank (r) 1,300,000 1,300,000 Upper Illinois River Valley Development Authority Revenue, 0.34%, 1/1/38, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) 4,000,000 4,000,000 Utah State Housing Corp. Single Family Revenue, 0.08%, 7/1/36, CEI: Fannie Mae & Freddie Mac (r) 242,000 242,000 Washington State MFH Finance Commission Revenue, 0.16%, 5/15/35, CEI: Fannie Mae (r) 250,000 250,000 Wausau Wisconsin Community Development Authority Revenue, 0.85%, 11/1/38, LOC: JPMorgan Chase Bank (r) 1,785,000 1,785,000 Westchester County New York IDA Revenue, 0.31%, 1/1/34, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 2,090,000 2,090,000 Total Variable Rate Demand Notes (Cost $153,767,000) 153,767,000 U.S. TREASURY - 5.9% United States Treasury Bills: 9/1/11 2,000,000 1,999,819 9/22/11 1,000,000 999,897 United States Treasury Notes: 1.00%, 9/30/11 3,000,000 3,006,509 1.00%, 10/31/11 4,000,000 4,012,251 Total U.S. Treasury (Cost $10,018,476) 10,018,476 TIME DEPOSIT - 0.7% State Street Time Deposit, 0.098%, 7/1/11 1,072,128 1,072,128 Total Time Deposit (Cost $1,072,128) 1,072,128 TOTAL INVESTMENTS (Cost $168,766,621) - 99.6% 168,766,621 Other assets and liabilities, net - 0.4% 729,961 NET ASSETS - 100% $169,496,582 (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. Explanation of Guarantees: BPA: Bond Purchase Agreement C/LOC: Confirming Letter of Credit CA: Collateral Agreement CEI: Credit Enhancement Instrument LOC: Letter of Credit Abbreviations: FHLB: Federal Home Loan Bank GO: General Obligation HFA: Housing Finance Agency/Authority IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LO: Limited Obligation LP: Limited Partnership MFH: Multi-Family Housing This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: Calvert Institutional Prime Fund (the Fund), the sole series of Calvert Cash Reserves, is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Fund offers shares of beneficial interest to the public with no sales charge. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). All securities are valued at amortized cost which approximates fair value in accordance with Rule 2a-7 of the Investment Company Act of 1940. The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total U.S. government obligations - - Municipal obligations - - Other debt obligations - - Variable rate demand notes - - TOTAL - - Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income are accrued daily and paid monthly. Distributions from net realized capital gains, if any, are paid annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on the Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. NOTE B  TAX INFORMATION The cost of investments owned at June 30, 2011 for federal income tax purposes was $168,766,621. Net realized capital loss carryforwards for federal income tax purposes of $5,583 and $84,607 at September 30, 2010 may be utilized to offset future capital gains until expiration in September 2012 and September 2018, respectively. Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT CASH RESERVES By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer
